United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Culver City, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles Toliver, for the appellant
Office of Solicitor, for the Director

Docket No. 14-151
Issued: March 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 21, 20131 appellant, through her representative, filed a timely appeal of an
April 25, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
declining to reopen her claim for consideration of the merits as her request was untimely filed
and did not contain clear evidence of error. Because more than 180 days elapsed from the most
recent merit decision, of February 5, 2013, to the filing of this appeal the Board lacks jurisdiction
to review the merits of appellant’s case, pursuant to the Federal Employee’s Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, but has jurisdiction over the nonmerit issue.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from April 25, 2013, the date of OWCP’s decision, was October 22, 2013. Since using October 28, 2013, the
date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is October 21, 2013, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
On appeal, appellant argued that her request for reconsideration was timely filed as it was
mailed on January 31, 2013 via certified mail. She submitted a certified mail receipt stamped
February 6, 2013 to the Board.
FACTUAL HISTORY
On April 30, 2007 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim alleging that she developed back pain and right knee chondromalacia. In support
of her claim, she submitted a magnetic resonance imaging (MRI) scan dated October 4, 2006
which demonstrated minimal L5-S1 disc bulge and an unremarkable cervical spine.
Dr. Fabian A. Proano, a Board-certified anesthesiologist, diagnosed degenerative lumbar spine
disease with right leg radicular pain. On August 18, September 20 and November 3, 2006
Dr. Bradley M. Thomas, a Board-certified orthopedic surgeon, stated that he treated appellant for
right knee traumatic chondromalacia following a dog bite. He stated that she developed
significant back pain and radicular pain in her right leg likely from limping on the right leg.
Dr. Thomas opined that appellant had a consequential injury.
In a letter dated May 15, 2007, OWCP noted that appellant’s right knee chondromalacia
had been accepted under a separate claim and that the medical evidence submitted was not
sufficient to establish a causal relationship between her accepted knee condition and her
diagnosed lumbar condition. It requested additional medical evidence in support of her claim
and allowed 30 days for a response. Dr. Thomas responded on May 31, 2007 and stated that it
was possible that appellant developed radicular pain due to prolonged limping causing her to
lean forward in her lumbar spine which resulted in excess stress in the lumbar spine and leading
to lumbar disc herniation. He stated that she walked even while on light duty and opined that it
was “quite probable” that her lumbar disc disease and right leg radicular pain was exacerbated by
her right knee chondromalacia.
OWCP denied appellant’s claim on July 23, 2007 finding that the medical evidence did
not establish a causal relationship between her diagnosed back condition and her employment.
Appellant requested reconsideration through submission of a form on July 26, 2007. By decision
dated August 21, 2007, OWCP declined to reopen her claim for consideration of the merits.
On August 31, 2004 Dr. Thomas stated that appellant had reached maximum medical
improvement in regard to her right knee injury. He stated that she had returned to modified duty
eight hours a day walking two hours at a time with 15-minute breaks. Dr. Thomas noted that
appellant walked without a limp.
Dr. Thomas completed a report on August 10, 2007 and noted appellant’s history of
injury including a dog bite on November 21, 2002 which resulted in continued knee pain,
catching in her knee, inability to straighten her knee and a limp. Appellant also reported back
pain, numbness and tingling in her lower leg and decreased sensation over the knee and lower

2

right leg. Dr. Thomas opined that her back pain was directly related to her limp as a result of her
right knee injury.
OWCP reviewed appellant’s claim on November 30, 2007 and denied modification of its
prior decisions.
Appellant, through her representative, requested reconsideration on
August 14, 2008. Dr. Serge Obukhoff, a Board-certified neurosurgeon, completed a report on
March 21, 2008 and described her employment duties. He found diminished sensation in L5 and
S1 distributions on the right and reviewed her MRI scan. Dr. Obukhoff diagnosed back pain
syndrome, degenerative back disease with disc herniation and degeneration, facet joint disease
and sciatica. He attributed appellant’s back condition to carrying, pushing and pulling as well as
walking on uneven terrain and steps while in the performance of her job duties. Dr. Obukhoff
stated that her type of work produced significant stress to the vertebral column and resulted in
acceleration of the degenerative process. He opined that the work that appellant had been doing
for years was contributing to degeneration and development of her current symptoms.
OWCP denied modification of appellant’s prior decisions on November 18, 2008.
Appellant requested reconsideration on April 16, 2009. Dr. Obukhoff completed reports
on July 11, August 8, September 5, October 3 and 24, 2008 as well as November 14, 2008. He
listed appellant’s employment duties. Dr. Obukhoff diagnosed lumbar facet joint disease and
spondylosis as well as back pain syndrome. He opined that appellant should be managed
conservatively. On February 7 and 22, 2009 Dr. Obukhoff found significant facet joint disease
and spondylosis of the lumbar spine. He stated that appellant was experiencing increased
radiculopathy. Dr. Obukhoff diagnosed back pain syndrome and degenerative spondylosis. In a
note dated March 27, 2009, he noted that appellant walked with a cane and experienced
persistent back pain with leg radiation. Dr. Obukhoff recommended surgical treatment. He
corrected his prior reports regarding appellant’s work duties on April 24, 2009 and described her
periods of full duty, leave of absence and limited duty from 1997 through August 16, 2006.
Dr. Obukhoff stated that she was medically released to return to work with restrictions on
March 14, 2008, but that no appropriate light duty was available at the employing establishment.
In a separate note of the same date, he diagnosed back pain syndrome due to facet arthropathy.
Dr. Obukhoff found that appellant was totally disabled and requested authorization for surgery.
On June 8 and July 10, 2009 he diagnosed severe degenerative lower back disease, back pain
syndrome at L4-5 and L5-S1 with bilateral facet arthropathy.
By decision dated August 28, 2009, OWCP reviewed the merits of appellant’s claim, but
denied modification of its prior decisions.
Appellant requested reconsideration on August 27, 2010. Dr. Obukhoff submitted a
report dated April 30, 2010 continuing to diagnose severe degenerative low back disease, back
pain syndrome at L4-5 and L5-S1 as well as bilateral facet arthropathy. He no longer
recommended surgery, instead suggesting facet joint Luschka nerve rhizotomy at L4-5 and
L5-S1. On July 21, 2010 Dr. I. Grant Orlin, a general practitioner, provided appellant’s work
history. OWCP denied modification of its prior decisions on November 30, 2010 finding that
she had not submitted the necessary medical opinion evidence to establish a causal relationship
between her diagnosed condition and her accepted employment duties.

3

Appellant underwent a lumbar MRI scan on February 11, 2011 which demonstrated a
broad-based disc protrusion at L5-S1 associated with mild narrowing of the left neural foramina
with no evidence of spinal canal stenosis. By decision dated August 5, 2011, OWCP denied
modification of its prior decisions finding that Dr. Orlin’s reports were not based on a proper
factual background and did not establish that appellant’s current back condition was causally
related to her employment.
Appellant requested reconsideration on December 22, 2011. She submitted a report from
Dr. Orlin describing her employment history dated December 22, 2011. This report contained
typographical errors indicating that appellant was off work in 2010 rather than 2001. Dr. Orlin
completed a form report on October 27, 2011 and indicated that she was capable of modified
work due to her right foot and ankle sprain and strain. He did not offer an opinion discussing the
cause of appellant’s back pain. By decision dated February 2, 2012, OWCP denied modification
of her claim noting the factual errors in Dr. Orlin’s December 22, 2011 report.
Appellant requested reconsideration through a form dated January 28, 2013 and received
by OWCP on February 6, 2013. In support of her request, she resubmitted Dr. Orlin’s
December 22, 2011 report and submitted a form report dated July 12, 2011 from Dr. Orlin
diagnosing severe lumbar degenerative disc disease with facet arthropathy at L4-5 and L5-S1
with right radiculopathy as well as lumbosacral strain. Dr. Orlin provided work restrictions.
In a decision dated April 25, 2013, OWCP found that appellant’s request for
reconsideration was not timely and did not establish clear evidence of error on the part of
OWCP.3
LEGAL PRECEDENT
Under section 8128(a) of FECA4 OWCP has the discretion to reopen a case for review on
the merits, on its own motion or on application by the claimant. It must exercise this discretion in
accordance with section 10.607 of the implementing federal regulations. Section 10.607 provides
that “[a]n application for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.”5 In Leon D. Faidley, Jr.,6 the Board held that the imposition
of the one-year time limitation for filing an application for review was not an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA. The one-year time
limitation period set forth in 20 C.F.R. § 10.607 does not restrict OWCP from performing a limited
review of any evidence submitted by a claimant with an untimely application for reconsideration.
3

Following the appeal to the Board on October 21, 2013, OWCP issued a decision dated November 5, 2013
denying appellant’s claim as untimely and finding that she did not establish clear evidence of error on the part of
OWCP. The Board and OWCP may not simultaneously have jurisdiction over the same case. Because OWCP must
review its prior decisions in order to determine whether appellant submitted clear evidence of error, it may not issue
a decision regarding the same issue on appeal before the Board. OWCP therefore did not have the authority to issue
its November 5, 2013 decision. Arlonia B. Taylor, 44 ECAB 591, 597 (1993).
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6

41 ECAB 104, 111 (1989).

4

OWCP is required to perform a limited review of the evidence submitted with an untimely
application for review to determine whether a claimant has submitted clear evidence of error on the
part of OWCP thereby requiring merit review of the claimant’s case.
Thus, if the request for reconsideration is made after more than one year has elapsed from
the issuance of the decision, the claimant may only obtain a merit review if the application for
review demonstrates “clear evidence of error” on the part of OWCP.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create a
conflict in medical opinion or establish a clear procedural error, but must be of sufficient probative
value to prima facie shift the weight of the evidence in favor of the claimant and raise a
fundamental question as to the correctness of OWCP’s decision.13 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the part
of OWCP such that it abused its discretion in denying merit review in the face of such evidence.14
ANALYSIS
The only decision before the Board on this appeal is that of OWCP dated April 25, 2013 in
which it declined to reopen appellant’s case on the merits because the request was not timely filed,
and did not show clear evidence of error. Since more than 180 days elapsed from the date of
issuance of OWCP’s February 2, 2012 merit decision to the date of the filing of appellant’s appeal,
on October 21, 2013, the Board lacks jurisdiction to review that decision.15

7

Supra note 5; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

8

See Dean D. Beets, 43 ECAB 1153 (1992).

9

See Leona N. Travis, 43 ECAB 227 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964 (1990).

11

See supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

14

Gregory Griffin, 41 ECAB 458, 466 (1990).

15

See 20 C.F.R. § 501.3(e).

5

The Board finds that the September 16, 2013 refusal of OWCP to reopen appellant’s claim
for further consideration on the merits of the claim under 5 U.S.C. § 8128(a) on the basis that her
request for reconsideration was not timely filed within the one-year time limitation period set forth
in 20 C.F.R. § 10.607 and did not show clear evidence of error was proper and did not constitute
abuse of discretion.
Appellant requested reconsideration of the February 2, 2012 merit decision through a
form received by OWCP on February 6, 2012 and dated January 28, 2013. As the request for
reconsideration was not received by OWCP by Monday, February 4, 2013 within one calendar
year of the February 2, 2012 decision with allowances for the weekend of February 2 and 3,
2013, the request was not timely received by OWCP within the one-year time limitation period
set forth in 20 C.F.R. § 10.607.
The Board notes that on appeal, appellant submitted her certified mail receipt which
indicated that her request for reconsideration was mailed on Thursday, January 31, 2013 and
received by OWCP on February 6, 2013. As OWCP did not receive the request for reconsideration
by Monday, February 4, 2013, instead receiving it on February 6, 2013, the request for
reconsideration was untimely under OWCP’s regulations.
The Board further finds that the evidence submitted by appellant in support of her untimely
request for reconsideration did not establish clear evidence of error on the part of OWCP. In
support of her request, appellant submitted Dr. Orlin’s December 22, 2011 report attempting to
address deficits in her employment history. She also submitted a form report dated July 12, 2011
from him diagnosing severe lumbar degenerative disc disease with facet arthropathy at L4-5 and
L5-S1 with right radiculopathy as well as lumbosacral strain. Dr. Orlin provided work
restrictions.
The Board finds that these reports are not sufficiently detailed and well reasoned to
sufficient probative value to shift the weight of the evidence in favor of the claimant and raise a
fundamental question as to the correctness of OWCP’s decision. The medical reports submitted by
appellant are not based on an accurate factual background, do not provide detailed physical
findings or well-reasoned medical rationale explaining how and why her degenerative back
condition was caused or aggravated by her specific employment duties. As appellant has not
provided evidence establishing clear evidence of error on the part of OWCP, the Board finds that
OWCP properly declined to reopen her claim for consideration of the merits.
CONCLUSION
The Board finds that appellant’s February 6, 2012 request for reconsideration was not
timely filed within the one-year time limitation period and did not contain clear evidence of error
on the part of OWCP.

6

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

